Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 3, 5, and 8-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 8-11 of copending Application No. 17/054,710 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims are not identical, all of the elements of the present claim are described in the copending application claims.
Claims 1 and 8-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/977,593 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims are not identical, all of the elements of the present claim are described in the copending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Venzal (USPN 10,494,054).
Regarding claim 1, Venzal teaches a retrofit electric machine 1, 3, 5, for a bicycle (Figures 1a and 1b show the electric machine 1, 3, 5, on a conventional bicycle frame configuration), comprising: a housing (crankcase 1) configured to be attached to a frame (seen in Figure 1) of a bicycle machine, a rotating electric machine (electric motor 3) attached to the housing; an annular rotating member (2d, seen in Figure 1b) mounted on the housing in a rotatable manner to be centered around a rotational center line of a crankshaft 2a for a pedal 2 of the bicycle, and connected to the rotating electric machine in a torque transmitting relationship; and a connecting mechanism including a connecting member 2b, a first connecting portion (seen in Figure 1b, a portion of transmission member 2b that extends radially inwardly from its tubular portion and fixed to the crank axle 2a, as seen in Figure 1b) configured to connect the connecting member to the crankshaft 2a with a shape fit such that the connecting member rotates integrally with the crankshaft (also see col. 4, lines 4-5), and a second connecting portion (outer radial portion of transmission 2b, seen in Figure 1b, that is fixed to the annular rotating member 2b) fixedly connecting the connecting member to the rotating member 2d.
Regarding claim 9, Venzal teaches a transmission gear train 3a (see Figure 1b) provided inside the housing 1 between the rotating electric machine 3 and the rotating member 2d such that the 
	Regarding claim 11, the electric machine of Venzal is mounted to a bicycle. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Venzal in view of Kawakami (USPN 9,718,514).
Regarding claim 2, Venzal teaches the first connecting portion (inner side of transmission member 2b) of the connecting member 2b is fixed to the crankset axle 2a by embedding or welding the two together.  It lacks mutually engaging teeth forming the connection structure between the annular member 2d and the crank axle 2a (see col. 4, lines 1-5).   
Kawakami shows an annular structure 28 mounted to crank axle 7a by splines 7d (see col. 9, lines 43-48; a spline coupling is formed by inter-engaging teeth on the inner surface of the outer part and the outer surface of the inner part, as is well known).
It would have been obvious to one of ordinary skill in the art to couple the annular member and crank axle of Venzal using a spline coupling (internal teeth on the annular part and external teeth on the crank axle, as is old and well known and taught by Kawakami, in order to provide a fixed coupling that is 
Regarding claim 10, Venzal teaches the rotating electric machine 3 consists of an electric motor (“electric assistance motor 3”, see col. 4, line 8) for generating an assist force.  It is silent regarding a battery mounted to the frame, however, batteries are conventionally required for providing power to motors that drive electric vehicles. Kawakami teaches an electric machine for driving a bicycle 1 including an electric motor 21 for generating and assist force to drive a bicycle.  It includes a battery 12 mounted to the bicycle frame 2 to serve as a power source for the electric motor (see Figure 1 and col. 8, lines 50-52).  It would have been obvious to one of ordinary skill in the art to provide the Venzal bicycle with a battery mounted to the bicycle frame, as taught by Kawakami, in order to provide stored power to the power assist motor.
Allowable Subject Matter
Claims 4, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Biechele, Hendel, Usami, and Chan teach power assist machines for pedal powered bicycles.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/